Citation Nr: 1103980	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for 
sleep apnea.

2.  Entitlement to an effective date earlier than July 26, 2007 
for a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from May 1952 to May 1956 in the 
Navy and from March 1957 to April 1958 in the Air Force.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The record reflects that additional evidence, to include VA 
treatment records, was associated with the claims folder after 
the issuance of a March 2006 supplemental statement of the case.  
As such, the RO has not considered such evidence in compliance 
with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
observes, however, that the record contains waivers of RO 
consideration of this evidence located in October 2009 and 
January 2011 statements by the Veteran's representative.  In 
light of these waivers, the Board finds that the Veteran has not 
been prejudiced and it will consider the aforementioned evidence 
and proceed to adjudicate the claim. 


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

At no time during the rating period on appeal has the evidence 
shown sleep apnea manifested by chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or that a tracheostomy 
was required.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi,  
18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter that 
involves any one of the five elements of a "service connection" 
claim, to include an increased rating claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his respiratory disorder.  Because the September 
2004 rating decision (effectuating an August 2004 Board decision) 
granted the Veteran's claim of entitlement to service connection, 
such claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as it 
amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 
30, 2008).  Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  Dingess/Hartman, 19 Vet. App. at 493.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," sets forth the 
relevant diagnostic code (DC) for rating the respiratory 
disability at issue (38 C.F.R. § 4.97, DC 6847), and includes a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings above 
the initial evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-connected 
disability at issue.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of post-service 
private and VA treatment and examination.  The claims file 
contains the Veteran's statements in support of his claim, to 
include his testimony at the October 2009 Board hearing.  
Recently, the Court held that at a hearing on appeal, a Veterans 
Law Judge has a duty to explain fully the issues and a duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript 
reflects that at the October 2009 hearing the undersigned set 
forth the issues to be discussed at the hearing and sought to 
identify any further development that was required to help 
substantiate the Veteran's claim.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2), nor have they identified any prejudice in 
the conduct of the hearing.

Additionally, lay statements have been submitted on behalf of the 
Veteran.  The Board has carefully reviewed these statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim. 

The Board notes that a request was made to the Social Security 
Administration (SSA) for that agency's records concerning the 
Veteran.  A February 2009 reply from the SSA reflects that the 
medical records could not be sent because they have been 
destroyed.  An April 2009 VA memorandum made a formal finding 
that the SSA records were not available.  In light of the 
foregoing, the Board finds that no further development is 
necessary regarding records from the SSA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran). 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the claimant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Therefore, the Board 
will proceed to adjudicate the appeal.

Legal criteria and analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of 
disability evaluation is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2010).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 4.7 
(2010).  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
one for PTSD, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In an August 2004 decision, the Board granted service connection 
for sleep apnea secondary to deviated nasal septum.  The 
September 2004 rating decision on appeal effectuated the Board's 
August 2004 grant of service connection for sleep apnea and 
assigned an initial evaluation of 30 percent, effective February 
20, 1996.  Thereafter, a November 2005 Decision Review Officer 
(DRO) decision increased the initial evaluation for sleep apnea 
to 50 percent, also effective February 20, 1996.  Although the 
November 2005 DRO decision increased the initial evaluation to 50 
percent, it did not grant the maximum available schedular rating.  
Additionally, the Veteran has not indicated full satisfaction 
with the current 50 percent initial rating.  As such, the Board 
finds the claim remains in controversy and it will now adjudicate 
this appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum benefit is awarded).  

As noted above, the Veteran's sleep apnea is currently evaluated 
as 50 percent disabling throughout the entire rating period on 
appeal.  Under 38 C.F.R. § 4.97, Diagnostic Code 6847, sleep 
apnea that requires the use of a breathing assistance device such 
as continuous airway pressure (CPAP) machine is rated 50 percent 
disabling.  Sleep apnea that manifests chronic respiratory 
failure with carbon dioxide retention or cor pulmonale; or, 
requires tracheostomy, is rated 100 percent disabling (the 
maximum schedular rating).  38 C.F.R. § 4.97, Diagnostic Code 
6847.  Cor pulmonale is a combination of hypertrophy and 
dilatation of the right ventricle secondary to pulmonary 
hypertension, which is due to disease of the lung parenchyma or 
pulmonary vascular system.  62 Fed. Reg. 65207, 65210 (Dec. 11, 
1997).

After reviewing the record, the Board finds that the evidence 
does not show that the Veteran's sleep apnea warrants an initial 
rating in excess of 50 percent at any time during the appeal 
period.  In order to warrant the next-available, maximum-
schedular evaluation of 100 percent for sleep apnea, the evidence 
must show chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that a tracheostomy is required.  
With reference to the medical and lay evidence noted below, no 
such findings are revealed.  While the Board has considered all 
evidence during the appeal period that stretches from the mid 
1990s, it will next discuss some of the relevant evidence.

A December 1995 private history and physical noted that the 
Veteran's lungs were clear and his S1, S2 heart sounds were 
normal.  Similarly, a December 1995 VA pulmonary report noted 
that the Veteran's lungs were bilaterally clear to auscultation 
and his heart had regular rate and rhythm and his S1, S2 heart 
sounds were within normal limits.  A January 1996 report from 
AmCare indicates that the Veteran was using a CPAP machine 
nightly.  A January 1996 private EET interpretation report 
concludes that there were no significant EKG changes or chest 
pain with hypertensive blood pressure response.  A January 1997 
VA treatment record reflects that the Veteran's sleep apnea was 
stable.  

The January 2004 VA compensation and pension examination report 
reflects that the Veteran was active and was able to walk at 
least 1/2 mile without shortness of breath.  Upon examination, the 
Veteran's chest was clear and diminished.  A March 2004 addendum 
indicates that the Veteran does not suffer from any limiting 
pulmonary symptomalogy and was being adequately treated for his 
current issues.  A report from First Community, signed by the 
Veteran in October 2004, reflects delivery of VA owned 
respironics.  Physical examination, as noted by an October 2005 
VA treatment report, reflects that the Veteran's chest was 
bilaterally clear to auscultation and his heart had regular rate 
and rhythm without murmurs, rubs, or gallops.  A December 2005 VA 
examination report notes no change in the diagnosis of sleep 
apnea.  Further, lung and heart examinations were normal.  

More recently, a March 2009 VA hypertension examination report 
reflects that the Veteran had coarse breath sounds posteriorly; 
otherwise his chest was generally clear to percussion and 
auscultation.  It was also noted that his cardiac apex appeared 
to be within the midclavicular line with regular rhythm, distant 
sounds, and no murmurs.  An April 2009 VA pulmonary tuberculosis 
examination report reflects that the Veteran was still using a 
CPAP machine and he thought it had been working well for him.  
While this examination report reflects that the Veteran stated he 
had "terrible breathing" and became short of breath with 
exertion, it was not noted that he had chronic respiratory 
failure.  Indeed, the Veteran's lungs were clear bilaterally upon 
examination.  Additionally, his heart had normal S1, S2 sounds 
with no murmurs, rubs, or gallops.  It was noted that his 
service-connected sleep apnea was one of the causes of his 
hypertension.  In this regard, the Board notes that a May 2009 
rating decision granted service connection for hypertension as 
secondary to the Veteran's service-connected sleep apnea with an 
evaluation of  
10 percent, effective March 31, 2006.  This examiner also noted 
that the Veteran has evidence of heart failure with leg swelling 
and noted that an echocardiogram would be useful if there is a 
need to further evaluate his shortness of breath.  While it does 
not appear that an echocardiogram has been performed, the Board 
finds that a remand for this test is not warranted.  The rating 
criteria for the next-higher and maximum 100 percent schedular 
evaluation require, in part, chronic respiratory failure with 
carbon dioxide retention or cor pulmonale.  The evidence of 
record, to include this examination, does not indicate that the 
Veteran has or has had chronic respiratory failure nor does it 
indicate cor pulmonale or carbon dioxide retention or that his 
symptomatology more nearly approximates chronic respiratory 
failure.  Without evidence of the foregoing, a remand to evaluate 
shortness of breath would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  Soyini, 1 Vet. App. at 546. 

The Board acknowledges the lay statements submitted on behalf of 
the Veteran, to include an April 2001 statement from the 
Veteran's spouse who reported that the Veteran falls asleep in 
many places, to include while sitting in a chair.  A February 
2004 statement from the Veteran's spouse indicates that she is 
unable to sleep in the same room as the Veteran.  She again noted 
that the Veteran would simply fall asleep in many locations.  A 
lay statement from a friend of the Veteran, received in February 
2004, relates that the Veteran would get very tired and nod off 
to sleep.  The friend indicated that, over many years of visiting 
with the Veteran, she noticed that the Veteran would fall asleep 
more frequently.  Additionally, the Veteran testified at the 
October 2009 Board hearing that he has "awful shortness of 
breath all the time."  (See Board Transcript at 4.)  He also 
testified that he uses the sleep mask about 99 percent of the 
time and that it helps him sleep better and enables him to stay 
awake during the day.  (Id. at 8-9.)  The Board finds the 
foregoing lay statements to be competent and credible as to the 
symptoms and observations noted.  The Board, however, finds these 
lay statements to be outweighed by competent medical evidence of 
record that, as described above, does not indicate chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or requirement of a tracheostomy.  While the Veteran 
testified that he has had shortness of breath "all the time" at 
the October 2009 hearing, the Board notes an October 2009 VA 
progress note indicates that his dyspnea was due to an allergy 
after changing providers and that the has had no problems since 
he was given another medication for 6 months.  Physical 
examination at that time revealed that his chest was clear to 
percussion and auscultation and coronary was normal.  In sum, the 
examination and treatment reports, to include the October 2009 VA 
progress note, are found to be more probative and given more 
weight than the lay statements because this evidence was provided 
by someone with specialized training and expertise and their 
evaluations included physical examinations of the Veteran's lungs 
and heart.

In conclusion, the Board finds that the evidence of record during 
the appeal period does not more nearly approximate the rating 
criteria for a 100 percent schedular evaluation.  As detailed 
above, the evidence does not reveal chronic respiratory failure 
and the Veteran has not required a tracheostomy.  The Board also 
finds that staged ratings are not warranted at any time during 
the appeal period.  In this regard, a January 1997 VA treatment 
record reflects that the Veteran's sleep apnea was stable and a 
December 2005 VA examination report notes no change in the 
diagnosis of sleep apnea.  As the Board finds that the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular consideration

Finally, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  An extraschedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R.  
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of those assigned are provided 
for certain manifestations of the Veteran's service-connected 
sleep apnea but the evidence reflects that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's sleep apnea.  Indeed, the evidence of record shows 
that the Veteran requires the use of a CPAP machine, which falls 
squarely under the criteria for a 50 percent rating.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R.  
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
sleep apnea is denied.


REMAND

Regarding the issue of an earlier effective date for TDIU, the 
Board finds that this issue needs to be remanded for the issuance 
of a statement of the case (SOC) by the RO.  A rating decision, 
dated in May 2009, granted entitlement to TDIU, effective July 
26, 2007.  The Veteran and his representative were notified of 
this decision via a letter dated May 4, 2009.  A written 
statement from the Veteran's representative, received May 21, 
2009, can be construed as a notice of disagreement with regard to 
the effective date assigned for TDIU by the May 2009 rating 
decision.  38 C.F.R. § 20.201.  

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 38 
C.F.R. § 19.26 regarding the service connection issue noted 
above.  In this situation, the Court has indicated that the 
proper action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
("Thus, the next step was for the RO to issue an SOC on the 
denial of the . . . claim, and the Board should have remanded 
that issue to the RO, not referred it there, for issuance of that 
SOC.").  As such, the Board finds that this issue should be 
remanded for the issuance of a SOC by the RO.

Accordingly, this case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case as to the 
issue of entitlement to an effective date 
earlier than July 26, 2007 for TDIU (as 
adjudicated in the May 2009 rating 
decision).  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R.  
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Claims that are remanded by Court 
and/or by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2010).





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


